Exhibit 10.1

__________



 

 

 

 

 

 

EXECUTIVE CONSULTING SERVICES AGREEMENT



 

 

 

 

 

Between

:





HANDENI GOLD INC.



 

And

:





AMICA RESOURCE INC.



 

 

 

 

Handeni Gold Inc.


228 Regent Street, Dar es Salaam, Republic of Tanzania



__________





--------------------------------------------------------------------------------



EXECUTIVE CONSULTING SERVICES AGREEMENT



 

 

                       THIS EXECUTIVE CONSULTING SERVICES AGREEMENT

is made and dated for reference as fully executed on the 28th day of February,
2012 (the "Execution Date").





 

BETWEEN

:





HANDENI GOLD INC.

, a company incorporated under the laws
of the State of Nevada, U.S.A., and having an executive office and
an address for notice and delivery located at 228 Regent Street, Dar
es Salaam, Republic of Tanzania





(the "Company");

OF THE FIRST PART



AND

:





AMICA RESOURCE INC.

, a company incorporated under the
laws of the Province of British Columbia, Canada, and having an
address for notice and delivery located at 170 - 422 Richards
Street, Vancouver, British Columbia, Canada, V6B 2Z4





(the "Executive");

OF THE SECOND PART



(the Company and the Executive being hereinafter singularly also
referred to as a "Party" and collectively referred to as the
"Parties" as the context so requires).



 

WHEREAS

:





A.                     The Company is a reporting company incorporated under the
laws of the State of Nevada, U.S.A., and has its common shares listed for
trading on the over-the-counter bulletin board market in the United States;



B.                     The Executive is a non-reporting company incorporated
under the laws of the Province of British Columbia, Canada, is wholly-owned
and/or controlled by Melinda Hsu ("Ms. Hsu"), the current Controller of the
Company and a nominee for appointment as the proposed and interim Chief
Financial Officer, Treasurer and Secretary of the Company, and the Executive,
through Ms. Hsu, has experience in and specializes in providing reporting and
non-reporting companies with valuable accounting and operational services;



C.                     The Company is presently involved in the principal
business of acquiring, exploring and developing various resource properties of
merit in Tanzania (collectively, the "Business"); and, as a consequence thereof,
the Company is hereby desirous of retaining the Executive as a consultant to the
Company, and the Executive hereby desirous of accepting such position, in order
to provide such related services to the Company (collectively, the "General
Services");





--------------------------------------------------------------------------------



- 2 -



D.                     In accordance with the terms and conditions of a certain
and underlying services agreement, as previously entered into between the
Parties (collectively, the "Underlying Agreement"); the Parties

thereby formalized the appointment of the Executive as a consultant to the
Company together with the provision for certain related accounting and
operational services to be provided by the Executive to the Company in
accordance with the terms and conditions of the Underlying Agreement;





E.                     Since the entering into of the Underlying Agreement, and
as a consequence of the Executive's increasing and valuable role within the
Company, the Parties hereby acknowledge and agree that there have been various
discussions, negotiations, understandings and agreements between them relating
to the terms and conditions of the General Services and, correspondingly, that
it is their intention by the terms and conditions of this "Executive Consulting
Services Agreement" (the "Agreement") to hereby replace, in their entirety, the
Underlying Agreement, together with all such prior discussions, negotiations,
understandings and agreements with respect to the General Services; and



F.                     The Parties have agreed to enter into this Agreement
which replaces, in its entirety, the Underlying Agreement, together with all
such prior discussions, negotiations, understandings and agreements, and,
furthermore, which necessarily clarifies their respective duties and obligations
with respect to the within General Services to be provided hereunder, all in
accordance with the terms and conditions of this Agreement;



 

                       NOW THEREFORE THIS AGREEMENT WITNESSETH that, in
consideration of the mutual covenants and provisos herein contained, THE PARTIES
AGREE AS FOLLOWS:



 

Article 1
DEFINITIONS AND INTERPRETATION



1.1                  Definitions. For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, the
following words and phrases shall have the following meanings:



(a)       "Agreement" means this Executive Consulting Services Agreement as from
time to time supplemented or amended by one or more agreements entered into
pursuant to the applicable provisions hereof, together with any Schedules
attached hereto;



(b)       "Arbitration Act" means the British Columbia Commercial Arbitration
Act, as amended from time to time, and the rules and regulations promulgated
therein, as set forth in Article "9" hereinbelow;



(c)       "Benefits" has the meaning ascribed to it in section "4.9"
hereinbelow;



(d)       "Board of Directors" means the Board of Directors of the Company as
duly constituted from time to time;



(e)       "Bonus" has the meaning ascribed to it in section "4.4" hereinbelow;



(f)       "Business" has the meaning ascribed to it in recital "C." hereinabove.





--------------------------------------------------------------------------------



- 3 -



(g)       "business day" means any day during which Chartered Banks are open for
business in the City of Vancouver, British Columbia, Canada;



(h)       "Company" means Handeni Gold Inc., a company incorporated under the
laws of the State of Nevada, U.S.A., or any successor company, however formed,
whether as a result of merger, amalgamation or other action;



(i)       "Company's Non-Renewal Notice" has the meaning ascribed to in section
"3.2" hereinbelow;



(j)       "disability" has the meaning ascribed to in section "3.6" hereinbelow;



(k)       "Effective Date" has the meaning ascribed to in section "3.1"
hereinbelow;



(l)       "Effective Termination Date" has the meaning ascribed to it in each of
sections "3.3", "3.4", "3.5", "3.6" and "5.3" hereinbelow;



(m)       "Exchange Act", "Form S-8 Registration Statement", "SEC",
"Registration Statement" and "Securities Act" have the meanings ascribed to them
in section "4.8" hereinbelow;



(n)       "Execution Date" has the meaning ascribed to on the first page of this
Agreement



(o)       "Executive" means Amica Resource Inc. and, where the context so
requires, the Executive shall include Ms. Hsu;



(p)       "Expenses" has the meaning ascribed to it in section "4.5"
hereinbelow;



(q)       "Fee" has the meaning ascribed to it in section "4.1" hereinbelow;



(r)       "General Services" has the meaning ascribed to it in section "2.1"
hereinbelow;



(s)       "Indemnified Party" has the meaning ascribed to it in section "7.1"
hereinbelow;



(t)       "Initial Term" has the meaning ascribed to it in section "3.1"
hereinbelow;



(u)       "Just Cause" means any act, omission, behavior, conduct or
circumstance of the Executive that constitutes just cause for dismissal of the
Executive at common law;



(v)       "Ms. Hsu" means Melinda Hsu,

the current Controller and a nominee for appointment as the proposed and interim
Chief Financial Officer, Treasurer and Secretary of the Company;





(w)       "Notice of Termination Date" has the meaning ascribed to it in each of
sections "3.3", "3.4", "3.5" and "5.3" hereinbelow;



(x)       "Option" has the meaning ascribed to it in section "4.7" hereinbelow;



(y)       "Option Plan" has the meaning ascribed to it in section "4.7"
hereinbelow;



(z)       "Option Share" has the meaning ascribed to it in section "4.7"
hereinbelow;





--------------------------------------------------------------------------------



- 4 -



(aa)     "OTCBB" means the FINRA administered over-the-counter bulletin board
market in the United States, or any successor exchange, however formed, whether
as a result of merger, amalgamation or other action;



(ab)     "Parties" or "Party" means, individually and collectively, the Company,
and/or the Executive, as the context so requires, together with each of their
respective successors and permitted assigns as the context so requires;



(ac)     "Property" has the meaning ascribed to it in section "5.4" hereinbelow;



(ad)     "Regulatory Approval" means the acceptance for filing, if required, of
the transactions contemplated by this Agreement by the Regulatory Authorities;



(ae)     "Regulatory Authorities" and "Regulatory Authority" means, either
collectively or singularly as the context so requires, such regulatory agencies
who have jurisdiction over the affairs of either of the Company and/or the
Executive and including, without limitation, and where applicable, the United
States Securities and Exchange Commission, the OTCBB and all regulatory
authorities from whom any such authorization, approval or other action is
required to be obtained or to be made in connection with the transactions
contemplated by this Agreement;



(af)     "subsidiary" means

any company or companies of which more than 50% of the outstanding shares
carrying votes at all times (provided that the ownership of such shares confers
the right at all times to elect at least a majority of the directors of such
company or companies) are for the time being owned by or held for that company
and/or any other company in like relation to that company and includes any
company in like relation to the subsidiary;





(ag)     "Underlying Agreement" has the meaning ascribed to it in recital "D."
hereinabove; and



(ae)     "Vacation" has the meaning ascribed to it in section "4.6" hereinbelow.



1.2                  Interpretation. For the purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires:



(a)       the words "herein", "hereof" and "hereunder" and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, section or other subdivision of this Agreement;



(b)       any reference to an entity shall include and shall be deemed to be a
reference to any entity that is a permitted successor to such entity; and



(c)       words in the singular include the plural and words in the masculine
gender include the feminine and neuter genders, and vice versa.



1.3                  Schedule. For the purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, the
following shall represent the Schedule which is attached to this Agreement and
which forms a material part hereof:



Schedule

Description

Schedule "A":

General Services.





--------------------------------------------------------------------------------



- 5 -



1.4                  Entire agreement. This Agreement constitutes the entire
agreement to date between the Parties and supersedes every previous agreement,
communication, expectation, negotiation, representation or understanding,
whether oral or written, express or implied, statutory or otherwise, between the
Parties with respect to the subject matter of this Agreement and including,
without limitation, the Underlying Agreement which is hereby confirmed as
superseded, in its entirety, by the terms and conditions of this Agreement.



 

Article 2
GENERAL SERVICES AND DUTIES OF THE EXECUTIVE



2.1                  General Services. During the Initial Term and during the
continuance of this Agreement the Company hereby agrees to retain the Executive
as a consultant to the Company, and the Executive hereby agrees, through Ms.
Hsu, to be subject to the direction and supervision of, and to have the
authority as is delegated to the Executive by, the Board of Directors consistent
with such position, and the Executive also agrees to accept such position in
order to provide such related services as the Board of Directors shall, from
time to time, reasonably assign to the Executive and as may be necessary for the
ongoing maintenance and development of the Company's various Business interests
during the Initial Term and during the continuance of this Agreement
(collectively, the "General Services"); it being initially acknowledged and
agreed by the Parties that the Executive's initial and required General Services
under the terms and conditions of this Agreement are particularly described in
Schedule "A" which is attached hereto and which forms a material part hereof;
and it being also acknowledged and agreed by the Parties that the Executive
shall initially commit and provide to the Company the General Services on a
reasonably part-time basis (meaning approximately two business days during each
week at the moment) during the Initial Term and during the continuance of this
Agreement for which the Company, as more particularly set forth hereinbelow,
hereby agrees to pay and provide to the order and direction of the Executive
each of the proposed compensation amounts as set forth in Articles "4"
hereinbelow.



                       In this regard it is hereby acknowledged and agreed that
the Executive shall be entitled to communicate with and shall rely upon the
immediate advice, direction and instructions of the President of the Company, or
upon the advice or instructions of such other director or officer of the Company
as the President shall, from time to time, designate in times of the President's
absence, in order to initiate, coordinate and implement the General Services as
contemplated herein subject, at all times, to the final direction and
supervision of the Board of Directors.



2.2                  Additional duties respecting the General Services. Without
in any manner limiting the generality of the General Services to be provided as
set forth in section "2.1" hereinabove, it is hereby also acknowledged and
agreed that Executive will, during the Initial Term and during the continuance
of this Agreement, devote a necessary part of Ms. Hsu's consulting time to the
General Services of the Executive as may be determined and required by the Board
of Directors of the Company for the performance of said General Services
faithfully, diligently, to the best of the Executive's abilities and in the best
interests of the Company and, furthermore, that the Executive's and Ms. Hsu's
consulting time will be prioritized at all times for the Company in that regard.



2.3                  Adherence to rules and policies of the Company. The
Executive hereby acknowledges and agrees to abide by the reasonable rules,
regulations, instructions, personnel practices and policies of the Company and
any changes therein which may be adopted from time to time by the same as such
rules, regulations, instructions, personnel practices and policies may be
reasonably applied to the Executive as a consultant of the Company.



 



--------------------------------------------------------------------------------



- 6 -



Article 3
INITIAL TERM, RENEWAL AND TERMINATION



3.1                  Effectiveness and Initial Term of the Agreement. The
initial term of this Agreement (the "Initial Term") is for a period of one year
commencing on March 1, 2012 (the "Effective Date"), however, is subject, at all
times, to the Company's prior receipt, if required, of Regulatory Approval from
each of the Regulatory Authorities to the terms and conditions of and the
transactions contemplated by this Agreement.



3.2                  Renewal by the Company after the Initial Term. Subject at
all times to sections "3.3", "3.4", "3.5" and "5.3" hereinbelow, this Agreement
shall renew automatically if not specifically terminated in accordance with the
following provisions. The Company agrees to notify the Executive in writing at
least 30 calendar days prior to the end of the Initial Term of its intent not to
renew this Agreement (the "Company's Non-Renewal Notice"). Should the Company
fail to provide a Company's Non-Renewal Notice this Agreement shall
automatically renew on a one-month to one-month term renewal basis after the
Initial Term until otherwise specifically renewed in writing by each of the
Parties for the next one-month term of renewal or, otherwise, terminated upon
delivery by the Company of a corresponding and follow-up 30 calendar day
Company's Non-Renewal Notice in connection with and within 30 calendar days
prior to the end of any such one-month term renewal period. Any such renewal on
a one-month basis shall be on the same terms and conditions contained herein
unless modified and agreed to in writing by the Parties in advance.



3.3                  Termination by the Executive. Notwithstanding any other
provision of this Agreement, this Agreement may be terminated by the Executive
at any time after the Effective Date and during the Initial Term and during the
continuance of this Agreement upon the Executive's delivery to the Company of
prior written notice of its intention to do so (the "Notice of Termination"
herein) at least 30 calendar days prior to the effective date of any such
termination (the end of such 30-day period from such Notice of Termination being
the "Effective Termination Date" herein). In any such event the Executive's
ongoing obligation to provide the General Services will continue only until the
Effective Termination Date and the Company's ongoing obligation to provide and
to pay to the Executive all of the amounts otherwise payable to the Executive
under Article "4" hereinbelow will continue only until the Effective Termination
Date.



3.4                  Termination without Just Cause by the Company.
Notwithstanding any other provision of this Agreement, this Agreement may be
terminated by the Company without Just Cause at any time after the Effective
Date and during the Initial Term and during the continuance of this Agreement
upon the Company's delivery to the Executive of prior written notice of its
intention to do so (the "Notice of Termination" herein) at least 90 calendar
days prior to the effective date of any such termination (the end of such 90-day
period from such Notice of Termination being the "Effective Termination Date"
herein). In any such event the Executive's ongoing obligation to provide the
General Services will immediately cease upon the date of the Notice of
Termination, however, the Company shall continue to be obligated to provide and
to pay to the Executive all of the amounts otherwise payable to the Executive
under Article "4" hereinbelow until the final day of the Effective Termination
Date; such ongoing compensation representing the Executive's clear and
unequivocal severance for the early termination by the Company without Just
Cause of this Agreement prior to the completion of the Initial Term.



3.5                  Termination for cause or Just Cause by any Party.
Notwithstanding any other provision of this Agreement, this Agreement may be
terminated by any Party for cause or for Just Cause at any time upon written
notice to the other Party of such Party's intention to do so (the "Notice of
Termination" herein) not less than 14 calendar days prior to the effective date
of any such termination (the end of such 14-day period from such Notice of
Termination being the "Effective Termination Date" herein), and damages sought,
if:





--------------------------------------------------------------------------------



- 7 -



(a)       the other Party fails to cure a material breach of any provision of
this Agreement within 10 calendar days from its receipt of written notice from
said Party (unless such material breach cannot be reasonably cured within said
10 calendar days and the other Party is actively pursuing to cure said material
breach);



(b)       the other Party is willfully non-compliant in the performance of its
respective duties under this Agreement within 10 calendar days from its receipt
of written notice from said Party (unless such willful non-compliance cannot be
reasonably corrected within said 10 calendar days and the other Party is
actively pursuing to cure said willful non-compliance);



(c)       the other Party commits fraud or serious neglect or misconduct in the
discharge of its respective duties hereunder or under the law; or



(d)       the other Party becomes adjudged bankrupt or a petition for
reorganization or arrangement under any law relating to bankruptcy, and where
any such involuntary petition is not dismissed within 10 calendar days.



                       

In any such event the Executive's ongoing obligation to provide the General
Services will continue only until the Effective Termination Date and the Company
shall continue to pay to the Executive all of the amounts otherwise payable to
the Executive under Article "4" hereinbelow until the Effective Termination
Date.





3.6                  Termination for disability or death.

Notwithstanding any other provision of this Agreement, this Agreement may be
terminated at any time by the Company within 30 calendar days after the death or
disability of the Executive, as a without fault termination (the resulting
effective date of any such termination being herein also the "Effective
Termination Date"). For the purposes of this Agreement the term "disability"
shall mean the Executive shall have been unable to provide the General Services
contemplated under this Agreement for a period of 90 calendar days, whether or
not consecutive, during any 360 calendar day period, due to a physical or mental
disability. A determination of disability shall be made by a physician
satisfactory to both the Executive and the Company; provided that if the
Executive and the Company do not agree on a physician, the Executive and the
Company shall each select a physician and these two together shall select a
third physician whose determination as to disability shall be binding on all
Parties. In the event that the Executive's employment is terminated by death or
because of disability pursuant to this Agreement, the Company shall pay to the
estate of the Executive or to the Executive, as the case may be, all amounts to
which the Executive would otherwise be entitled under Article "4" hereinbelow
until the Effective Termination Date.





3.7                  Effect of Termination. Terms of this Agreement relating to
accounting, payments, confidentiality, accountability for damages or claims and
all other matters reasonably extending beyond the terms of this Agreement and to
the benefit of the Parties or for the protection of the Business interests of
the Company shall survive the termination of this Agreement, and any matter of
interpretation thereto shall be given a wide latitude in this regard. In
addition, and without limiting the foregoing, each of sections "3.3", "3.4",
"3.5", "3.6" and "5.3" hereinabove shall survive the termination of this
Agreement.



 

 



--------------------------------------------------------------------------------



- 8 -



Article 4
COMPENSATION OF THE EXECUTIVE



4.1                  Fee. It is hereby acknowledged and agreed that the
Executive shall render the General Services as defined hereinabove during the
Initial Term and during the continuance of this Agreement and shall thus be
compensated from the Effective Date of this Agreement to the termination of the
same by way of the payment by the Company to the Executive, or to the further
order or direction of the Executive as the Executive may determine, in the
Executive's sole and absolute discretion, and advise the Company of prior to
such payment, of the monthly fee of Cdn. $7.500.00 (in lawful money of Canada)
plus any HST and other applicable taxes payable thereon by the Company
(collectively, the "Fee"). All such Fees will be due and payable by the Company
to the Executive, or to the further order or direction of the Executive as the
Executive may determine, in the Executive's sole and absolute discretion, and
advise the Company of prior to any such Fee payment, bi-monthly and on or about
the fifteenth and thirtieth day of each month of the then monthly period of
service during the continuance of this Agreement.



4.2                  Payment of Fee and status as a non-taxable consultant. It
is hereby also

acknowledged and agreed that the Executive will be classified as a non-taxable
consultant of the Company for all purposes, such that all compensation which is
provided by the Company to the Executive under this Agreement, or otherwise,
will be calculated on the foregoing and gross Fee basis and otherwise for which
no statutory taxes will first be deducted by the Company.





4.3                  Increase in the Fee. It is hereby acknowledged that the
proposed Fee payments

under this Agreement were negotiated as between the Parties in the context of
the stage of development of the Company existing as at the Effective Date of
this Agreement. Correspondingly, it is hereby acknowledged and agreed that the
Fee shall be reviewed and renegotiated at the request of either Party on a
reasonably consistent basis during the continuance of this Agreement and, in the
event that the Parties cannot agree, then the Fee shall be increased on an
annual basis by the greater of (i) 10% and (ii) the percentage which is the
average percentage of all increases to management salaries and fees within the
Company during the previous 12-month period. Any dispute respecting either the
effectiveness or magnitude of the final Fee hereunder shall be determined by
arbitration in accordance with Article "9" hereinbelow.





4.4                  Bonus payments. It is hereby also acknowledged that the
Board of Directors shall, in good faith, consider the payment of reasonable
industry standard annual bonuses (each being a "Bonus") based upon the
performance of the Company and upon the achievement by the Executive and/or the
Company of reasonable management objectives to be reasonably established by the
Board of Directors (after reviewing proposals with respect thereto defined by
the Executive in the Executive's capacity

as the Chief Financial Officer of the Company, and delivered to the Board of
Directors by the Executive at least 30 calendar days before the beginning of the
relevant year of the Company (or within 90 calendar days following the
commencement of the Company's first calendar year commencing on the Effective
Date)). These management objectives shall consist of both financial and
subjective goals and shall be specified in writing by the Board of Directors,
and a copy shall be given to the Executive prior to the commencement of the
applicable year. The payment of any such Bonus shall be payable no later than
within 120 calendar days of the ensuing year after any calendar year commencing
on the Effective Date. Any dispute respecting either the effectiveness or the
magnitude of any Bonus hereunder shall be determined by arbitration in
accordance with Article "9" hereinbelow.







--------------------------------------------------------------------------------



- 9 -



4.5                  Reimbursement of Expenses. It is hereby acknowledged and
agreed that the Executive shall also be reimbursed for all pre-approved, direct
and reasonable expenses actually and properly incurred by the Executive for the
benefit of the Company (collectively, the "Expenses"); and which Expenses, it is
hereby acknowledged and agreed, shall be payable by the Company to the order,
direction and account of the Executive as the Executive may designate in
writing, from time to time, in the Executive's sole and absolute discretion, as
soon as conveniently possible after the prior delivery by the Executive to the
Company of written substantiation on account of each such reimbursable Expense.



4.6                  Paid Vacation. It is hereby also acknowledged and agreed
that, during the continuance of this Agreement, the Executive shall be entitled
to three weeks paid vacation (collectively, the "Vacation"), to be taken at a
time or times which are approved by the President of the Company (such approval
not to be unreasonably withheld); provided, however, and taking into account the
operational requirements of the Company and the need for the timely performance
of the Executive's General Services, it is hereby acknowledged and agreed that
no more than two such Vacation weeks shall be taken consecutively. In this
regard it is further understood hereby that the Executive's entitlement to any
such paid Vacation during any year (including the initial year comprising the
Initial Term) during the continuance of this Agreement will be subject, at all
times, to the Executive's entitlement to only a pro rata portion of any such
paid Vacation time during any year (including the initial year) and to the
effective date upon which this Agreement is terminated prior to the end of any
such year for any reason whatsoever. Unused Vacation may not be carried over
after the completion of each calendar year during the continuance of this
Agreement, and any unused Vacation will be paid out in cash by the Company to
the Executive within 14 calendar days of the end of any such calendar year.



4.7                  Options. Subject to the following and the provisions of
section "4.8" hereinbelow, it is hereby acknowledged and agreed that the
Executive shall be granted, effective on the Execution Date hereof, however,
subject at all times to the rules and policies of the Regulatory Authorities and
applicable securities legislation, the terms and conditions of the Company's
existing stock incentive plans (collectively, the "Option Plan") and the final
determination of the Board of Directors, acting reasonably, an initial incentive
stock option (any such grant being an "Option" herein) for the purchase of an
aggregate of up to 1,000,000 common shares of the Company (each an "Option
Share"), at an exercise price of the current market value of the Company's
common stock (that being U.S. $0.11 as of the close of market on February 27,
2012) per Option Share, exercisable for a period of not less than five years
from the date of grant.



                       It is hereby acknowledged that the within Option grant

was negotiated as between the Parties in the context of the stage of development
of the Company existing as at the Effective Date of this Agreement.
Correspondingly, it is hereby acknowledged and agreed that the number of Options
granted by the Company to the Executive hereunder and from time to time shall be
reviewed and renegotiated at the request of either Party on a reasonably
consistent basis during the continuance of this Agreement and, in the event that
the Parties cannot agree, then the number of Options shall be increased on an
annual basis by the percentage which is the average percentage of all increases
to management stock options within the Company during the previous 12-month
period; and in each case on similar and reasonable exercise terms and
conditions. Any dispute respecting either the effectiveness or magnitude of the
final number and terms hereunder shall be determined by arbitration in
accordance with Article "9" hereinbelow.





4.8                  Options subject to the following provisions. In this
regard, and subject also to the following, it is hereby acknowledged and agreed
that the exercise of any such Options shall be subject, at all times, to such
vesting and resale provisions as may then be contained in the Company's Option
Plan and as may be finally determined by the Board of Directors, acting
reasonably. Notwithstanding the foregoing, however, it is hereby also
acknowledged and agreed that, in the event that this Agreement is terminated in
accordance with either of sections "3.2", "3.3", "3.4", "3.6" and "5.3" herein,
such portion of the within and remaining Options which shall have then vested
and not been exercised on the determined Effective Termination Date shall,
notwithstanding the remaining exercise period of the Option(s), then be
exercisable by the Executive for a period of only 90 calendar days following
such Effective Termination Date or otherwise. In this regard, and in accordance
with the terms and conditions of each final form of Option agreement, the
Parties hereby also acknowledge and agree that:





--------------------------------------------------------------------------------



- 10 -



(a)       Registration of Option Shares under the Options: the Company will use
its reasonably commercial efforts to file with the United States Securities and
Exchange Commission (the "SEC") a registration statement on Form S-8 (the "Form
S-8 Registration Statement") within 90 calendar days after the Effective Date
hereof covering the issuance of all Option Shares of the Company underlying the
then issued Options, and such Form S-8 Registration Statement shall comply with
all requirements of the United States Securities Act of 1933, as amended (the
"Securities Act"). In this regard the Company shall use its best efforts to
ensure that the Form S-8 Registration Statement remains effective as long as
such Options are outstanding, and the Executive fully understands and
acknowledges that these Option Shares will be issued in reliance upon the
exemption afforded under the Form S-8 Registration Statement which is available
only if the Executive acquires such Option Shares for investment and not with a
view to distribution. The Executive is familiar with the phrase "acquired for
investment and not with a view to distribution" as it relates to the Securities
Act and the special meaning given to such term in various releases of the SEC;



(b)       Section 16 compliance: the Company shall ensure that all grants of
Options are made to ensure compliance with all applicable provisions of the
exemption afforded under Rule 16b-3 promulgated under the Securities and
Exchange Act of 1934, as amended (the "Exchange Act"). Without limiting the
foregoing, the Company shall have an independent committee of the Board of
Directors approve each grant of Options to the Executive and, if required, by
the applicable Regulatory Authorities and the shareholders of the Company. The
Company shall file, on behalf of the Executive, all reports required to filed
with the SEC pursuant to the requirements of Section 16(a) under the Exchange
Act and applicable rules and regulations;



(c)       Disposition of any Option Shares: the Executive further acknowledges
and understands that, without in anyway limiting the acknowledgements and
understandings as set forth hereinabove, the Executive agrees that the Executive
shall in no event make any disposition of all or any portion of the Option
Shares which the Executive may acquire hereunder unless and until:



(i)       there is then in effect a "Registration Statement" under the
Securities Act covering such proposed disposition and such disposition is made
in accordance with said Registration Statement; or



(ii)      (A) the Executive shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, (B) the Executive shall
have furnished the Company with an opinion of the Executive's own counsel to the
effect that such disposition will not require registration of any such Option
Shares under the Securities Act and (C) such opinion of the Executive's counsel
shall have been concurred in by counsel for the Company and the Company shall
have advised the Executive of such concurrence; and





--------------------------------------------------------------------------------



- 11 -



(d)       Payment for any Option Shares: it is hereby further acknowledged and
agreed that, during the continuance of this Agreement, the Executive shall be
entitled to exercise any Option granted hereunder and pay for the same by way of
the prior agreement of the Executive, in the Executive's sole and absolute
discretion, and with the prior knowledge of the Company, to settle any
indebtedness which may be due and owing by the Company under this Agreement in
payment for the exercise price of any Option Shares acquired thereunder. In this
regard, and subject to further discussion as between the Company and the
Executive, together with the prior approval of the Board of Directors and the
establishment by the Company of a new Option Plan predicated upon the same, it
is envisioned that, when the Company is in a position to afford the same, the
Company may adopt certain additional "cashless exercise" provisions respecting
the granting and exercise of incentive stock options during the continuance of
this Agreement.



4.9                  Benefits. It is hereby also acknowledged and agreed that,
during the continuance of this Agreement, the Executive shall be entitled to
participate fully in each of the Company's respective medical services plans and
management and employee benefits program(s) (collectively, the "Benefits") at
the Company's expense for any and all such Benefits from time to time.



 

Article 5
ADDITIONAL OBLIGATIONS OF THE EXECUTIVE



5.1                  Reporting. At such time or times as may be required by the
Board of Directors, acting reasonably, the Executive will provide the Board of
Directors with such information concerning the results of the Executive's
General Services and activities hereunder for the previous month as the Board of
Directors may reasonably require.



5.2                  Opinions, reports and advice of the Executive. The
Executive acknowledges and agrees that all written and oral opinions, reports,
advice and materials provided by the Executive to the Company in connection with
the Executive's engagement hereunder are intended solely for the Company's
benefit and for the Company's uses only, and that any such written and oral
opinions, reports, advice and information are the exclusive property of the
Company. In this regard the Executive covenants and agrees that the Company may
utilize any such opinion, report, advice and materials for any other purpose
whatsoever and, furthermore, may reproduce, disseminate, quote from and refer
to, in whole or in part, at any time and in any manner, any such opinion,
report, advice and materials in the Company's sole and absolute discretion. The
Executive further covenants and agrees that no public references to the
Executive or disclosure of the Executive's role in respect of the Company may be
made by the Executive without the prior written consent of the Board of
Directors in each specific instance and, furthermore, that any such written
opinions, reports, advice or materials shall, unless otherwise required by the
Board of Directors, be provided by the Executive to the Company in a form and
with such substance as would be acceptable for filing with and approval by any
Regulatory Authority having jurisdiction over the affairs of the Company from
time to time.





--------------------------------------------------------------------------------



- 12 -



5.3                  Executive's business conduct. The Executive warrants that
the Executive shall conduct the business and other activities in a manner which
is lawful and reputable and which brings good repute to the Company, the
Company's business interests and the Executive. In particular, and in this
regard, the Executive specifically warrants to provide the General Services in a
sound and professional manner such that the same meets superior standards of
performance quality within the standards of the industry or as set by the
specifications of the Company. In the event that the Board of Directors has a
reasonable concern that the business as conducted by the Executive is being
conducted in a way contrary to law or is reasonably likely to bring disrepute to
the business interests or to the Company's or the Executive's reputation, the
Company may require that the Executive make such alterations in the Executive's
business conduct or structure, whether of management or Board representation or
employee or sub-licensee representation, as the Board of Directors may
reasonably require, in its sole and absolute discretion, failing which the
Company, in its sole and absolute discretion, may terminate this Agreement upon
prior written notice to the Executive to do so (the "Notice of Termination"
herein) at least 30 calendar days prior to the effective date of any such
termination (the end of such 30-day period from such Notice of Termination being
the "Effective Termination Date" herein). In any such event the Executive's
ongoing obligation to provide the General Services will continue only until the
Effective Termination Date and the Company shall continue to pay to the
Executive all of the amounts otherwise payable to the Executive under Article
"4" hereinabove until the Effective Termination. In the event of any debate or
dispute as to the reasonableness of the Board of Directors' request or
requirements, the judgment of the Board of Directors shall be deemed correct
until such time as the matter has been determined by arbitration in accordance
with Article "9" hereinbelow.



5.4                  Right of ownership to the business and related Property.
The Executive hereby acknowledges and agrees that any and all Company Business
interests, together with any products or improvements derived therefrom and any
trade marks or trade names used in connection with the same (collectively, the
"Property"), are wholly owned and controlled by the Company. Correspondingly,
neither this Agreement, nor the operation of the business contemplated by this
Agreement, confers or shall be deemed to confer upon the Executive any interest
whatsoever in and to any of the Property. In this regard the Executive hereby
further covenants and agrees not to, during or after the Initial Term and the
continuance of this Agreement, contest the title to any of the Property
interests, in any way dispute or impugn the validity of the Property interests
or take any action to the detriment of the Company's interests therein. The
Executive acknowledges that, by reason of the unique nature of the Property
interests, and by reason of the Executive's knowledge of and association with
the Property interests during the Initial Term and during the continuance of
this Agreement, the aforesaid covenant, both during the Initial Term of this
Agreement and thereafter, is reasonable and commensurate for the protection of
the legitimate business interests of the Company. As a final note, the Executive
hereby further covenants and agrees to immediately notify the Company of any
infringement of or challenge to the any of the Property interests as soon as the
Executive becomes aware of the infringement or challenge.



                       

In addition, and for even greater certainty, the Executive hereby assigns to the
Company the entire right, title and interest throughout the world in and to all
work performed, writings, formulas, designs, models, drawings, photographs,
design inventions, and other inventions, made, conceived, or reduced to practice
or authored by the Executive or the Executive's employees, either solely or
jointly with others, during the performance of this Agreement, or which are
made, conceived, or reduced to practice, or authored with the use of information
or materials of the Company either received or used by the Executive during the
performance of this Agreement or any extension or renewal thereof. The Executive
shall promptly disclose to the Company all works, writings, formulas, designs,
models, photographs, drawings, design inventions and other inventions made,
conceived or reduced to practice, or authored by the Executive or the
Executive's employees as set forth above. The Executive shall sign, execute and
acknowledge, or cause to be signed, executed and acknowledged without cost to
Company or its nominees, patent, trademark or copyright protection throughout
the world upon all such works, writings, formulas, designs, models, drawings,
photographs, design inventions and other inventions; title to which the Company
acquires in accordance with the provisions of this section. The Executive has
acquired or shall acquire from each of the Executive's employees, if any, the
necessary rights to all such works, writings, formulas, designs, models,
drawings, photographs, design inventions and other inventions made by such
employees within the scope of their employment by the Executive in performing
the General Services under this Agreement. The Executive shall obtain the
cooperation of each such employee to secure to the Company or its nominees the
rights to such works, writings, formulas, designs, models, drawings,
photographs, design inventions and other inventions as the Company may acquire
in accordance with the provisions of this section. The work performed and the
information produced under this Agreement are works made for hire as defined in
17 U.S.C. Section 101.







--------------------------------------------------------------------------------



- 13 -



 

Article 6
ADDITIONAL OBLIGATIONS OF THE PARTIES



6.1                  No conflict, no competition and non-circumvention. During
the continuance of this Agreement the Executive and Ms. Hsu shall not engage in
any business or activity which reasonably may detract from or conflict with the
Executive's respective duties and obligations to the Company as set forth in
this Agreement without the prior written consent of the Company. In addition,
during the continuance of this Agreement, and for a period of at least one year
following the termination of this Agreement in accordance with either of
sections "3.2", "3.3", "3.4", "3.5", "3.6" or "5.3" hereunder, the Executive and
Ms. Hsu not shall engage in any resource exploration or development business or
activity whatsoever in Tanzania which reasonably may be determined by the Board
of Directors, in its sole and absolute discretion, to compete with any portion
of the Company's Business interests as contemplated hereby without the prior
written consent of the Company. Furthermore, each of the Parties hereby
acknowledges and agrees, for a period of at least one year following the
termination of this Agreement in accordance with either of sections "3.2",
"3.3", "3.4", "3.5", "3.6" or "5.3" hereunder, not to initiate any contact or
communication directly with either of the other Party or any of its respective
subsidiaries, as the case may be, together with each of the other Party's
respective directors, officers, representatives, agents or employees, without
the prior written consent of the other Party and, notwithstanding the generality
of the foregoing, further acknowledges and agrees, even with the prior written
consent of the other Party to such contact or communication, to limit such
contact or communication to discussions outside the scope of any confidential
information (as hereinafter determined). For the purposes of the foregoing the
Parties hereby recognize and agree that a breach a Party of any of the covenants
herein contained would result in irreparable harm and significant damage to the
other Party that would not be adequately compensated for by monetary award.
Accordingly, each of the Parties agrees that, in the event of any such breach,
in addition to being entitled as a matter of right to apply to a Court of
competent equitable jurisdiction for relief by way of restraining order,
injunction, decree or otherwise as may be appropriate to ensure compliance with
the provisions hereof, a Party will also be liable to the other Party, as
liquidated damages, for an amount equal to the amount received and earned by
that Party as a result of and with respect to any such breach. The Parties
hereby acknowledge and agree that if any of the aforesaid restrictions,
activities, obligations or periods are considered by a Court of competent
jurisdiction as being unreasonable, the Parties agree that said Court shall have
authority to limit such restrictions, activities or periods as the Court deems
proper in the circumstances. In addition, the Parties further acknowledge and
agree that all restrictions or obligations in this Agreement are necessary and
fundamental to the protection of their respective business interests and are
reasonable and valid, and all defenses to the strict enforcement thereof by the
Parties are hereby waived.



6.2                  Confidentiality. Each Party will not, except as authorized
or required by its respective duties and obligations hereunder, reveal or
divulge to any person, company or entity any information concerning the
respective organization, business, finances, transactions or other affairs of
the other Party, or of any of the other Party's respective subsidiaries, which
may come to the Party's knowledge during the continuance of this Agreement, and
each Party will keep in complete secrecy all confidential information entrusted
to the Party and will not use or attempt to use any such information in any
manner which may injure or cause loss either directly or indirectly to the other
Party's respective business interests. This restriction will continue to apply
after the termination of this Agreement without limit in point of time but will
cease to apply to information or knowledge which may come into the public
domain.





--------------------------------------------------------------------------------



- 14 -



6.3                  Compliance with applicable laws. Each Party will comply
with all U.S., Canadian and foreign laws, whether federal, provincial or state,
applicable to its respective duties and obligations hereunder and, in addition,
hereby represents and warrants that any information which the Party may provide
to any person or company hereunder will, to the best of the Party's knowledge,
information and belief, be accurate and complete in all material respects and
not misleading, and will not omit to state any fact or information which would
be material to such person or company.



 

Article 7
INDEMNIFICATION AND LEGAL PROCEEDINGS



7.1                  Indemnification. The Parties hereby each agree to indemnify
and save harmless the other Party and including, where applicable, each of their
respective subsidiaries, affiliates directors, officers, employees and agents
(each such party being an "Indemnified Party") harmless from and against any and
all losses, claims, actions, suits, proceedings, damages, liabilities or
expenses of whatever nature or kind and including, without limitation, any
investigation expenses incurred by any Indemnified Party, to which an
Indemnified Party may become subject by reason of the terms and conditions of
this Agreement.



7.2                  No indemnification. This indemnity will not apply in
respect of an Indemnified Party in the event and to the extent that a Court of
competent jurisdiction in a final judgment shall determine that the Indemnified
Party was grossly negligent or guilty of willful misconduct.



7.3                  Notice of claim. In case any action is brought against an
Indemnified Party in respect of which indemnity may be sought against either of
the Parties (said Party then being the "Indemnitee"), the Indemnified Party will
give both Parties prompt written notice of any such action of which the
Indemnified Party has knowledge and the Indemnitee will undertake the
investigation and defense thereof on behalf of the Indemnified Party, including
the prompt employment of counsel acceptable to the Indemnified Party affected
and the Indemnitee and the payment of all expenses. Failure by the Indemnified
Party to so notify shall not relieve the Indemnitee of such Indemnitee's
obligation of indemnification hereunder unless (and only to the extent that)
such failure results in a forfeiture by the Indemnitee of substantive rights or
defenses.



7.4                  Settlement. No admission of liability and no settlement of
any action shall be made without the consent of each of the Parties and the
consent of the Indemnified Party affected, such consent not to be unreasonable
withheld.



7.5                  Legal proceedings. Notwithstanding that the Indemnitee will
undertake the investigation and defense of any action, an Indemnified Party will
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel will be at the
expense of the Indemnified Party unless:



(a)       such counsel has been authorized by the Indemnitee;



(b)       the Indemnitee has not assumed the defense of the action within a
reasonable period of time after receiving notice of the action;





--------------------------------------------------------------------------------



- 15 -



(c)       the named parties to any such action include that any Party and the
Indemnified Party shall have been advised by counsel that there may be a
conflict of interest between any Party and the Indemnified Party; or



(d)       there are one or more legal defenses available to the Indemnified
Party which are different from or in addition to those available to any Party.



7.6                  Contribution. If for any reason other than the gross
negligence or bad faith of the Indemnified Party being the primary cause of the
loss claim, damage, liability, cost or expense, the foregoing indemnification is
unavailable to the Indemnified Party or insufficient to hold them harmless, the
Indemnitee shall contribute to the amount paid or payable by the Indemnified
Party as a result of any and all such losses, claim, damages or liabilities in
such proportion as is appropriate to reflect not only the relative benefits
received by the Indemnitee on the one hand and the Indemnified Party on the
other, but also the relative fault of the Indemnitee and the Indemnified Party
and other equitable considerations which may be relevant. Notwithstanding the
foregoing, the Indemnitee shall in any event contribute to the amount paid or
payable by the Indemnified Party, as a result of the loss, claim, damage,
liability, cost or expense (other than a loss, claim, damage, liability, cost or
expenses, the primary cause of which is the gross negligence or bad faith of the
Indemnified Party), any excess of such amount over the amount of the fees
actually received by the Indemnified Party hereunder.



 

Article 8
FORCE MAJEURE



8.1                  Events. If either Party is at any time either during this
Agreement or thereafter prevented or delayed in complying with any provisions of
this Agreement by reason of strikes, walk-outs, labour shortages, power
shortages, fires, wars, acts of God, earthquakes, storms, floods, explosions,
accidents, protests or demonstrations by environmental lobbyists or native
rights groups, delays in transportation, breakdown of machinery, inability to
obtain necessary materials in the open market, unavailability of equipment,
governmental regulations restricting normal operations, shipping delays or any
other reason or reasons beyond the control of that Party, then the time limited
for the performance by that Party of its respective obligations hereunder shall
be extended by a period of time equal in length to the period of each such
prevention or delay.



8.2                  Notice. A Party shall within three calendar days give
notice to the other Party of each event of force majeure under section "8.1"
hereinabove, and upon cessation of such event shall furnish the other Party with
notice of that event together with particulars of the number of days by which
the obligations of that Party hereunder have been extended by virtue of such
event of force majeure and all preceding events of force majeure.



 

Article 9
ARBITRATION



9.1                  Matters for arbitration. Except for matters of indemnity or
in the case of urgency to prevent material harm to a substantive right or asset,
the Parties agree that all questions or matters in dispute with respect to this
Agreement shall be submitted to arbitration pursuant to the terms hereof. This
provision shall not prejudice a Party from seeking a Court order or assistance
to garnish or secure sums or to seek summary remedy for such matters as counsel
may consider amenable to summary proceedings.





--------------------------------------------------------------------------------



- 16 -



9.2                  Notice. It shall be a condition precedent to the right of
any Party to submit any matter to arbitration pursuant to the provisions hereof
that any Party intending to refer any matter to arbitration shall have given not
less than five business days' prior written notice of its intention to do so to
the other Parties together with particulars of the matter in dispute. On the
expiration of such five business days the Party who gave such notice may proceed
to refer the dispute to arbitration as provided for in section "9.3"
hereinbelow.



9.3                  Appointments. The Party desiring arbitration shall appoint
one arbitrator, and shall notify the other Parties of such appointment, and the
other Parties shall, within five business days after receiving such notice,
appoint an arbitrator, and the two arbitrators so named, before proceeding to
act, shall, within five business days of the appointment of the last appointed
arbitrator, unanimously agree on the appointment of a third arbitrator, to act
with them and be chairperson of the arbitration herein provided for. If the
other Parties shall fail to appoint an arbitrator within five business days
after receiving notice of the appointment of the first arbitrator, and if the
two arbitrators appointed by the Parties shall be unable to agree on the
appointment of the chairperson, the chairperson shall be appointed in accordance
with the Arbitration Act. Except as specifically otherwise provided in this
section, the arbitration herein provided for shall be conducted in accordance
with such Arbitration Act. The chairperson, or in the case where only one
arbitrator is appointed, the single arbitrator, shall fix a time and place in
the City of Vancouver, British Columbia, Canada, for the purpose of hearing the
evidence and representations of the Parties, and the chairperson shall preside
over the arbitration and determine all questions of procedure not provided for
by the Arbitration Act or this section. After hearing any evidence and
representations that the Parties may submit, the single arbitrator, or the
arbitrators, as the case may be, shall make an award and reduce the same to
writing, and deliver one copy thereof to each of the Parties. The expense of the
arbitration shall be paid as specified in the award.



9.4                  Award. The Parties agree that the award of a majority of
the arbitrators, or in the case of a single arbitrator, of such arbitrator,
shall be final and binding upon each of them.



 

Article 10
GENERAL PROVISIONS



10

.1                No assignment. This Agreement may not be assigned by any Party
except with the prior written consent of the other Parties.





10.2                Notice. Each notice, demand or other communication required
or permitted to be given under this Agreement shall be in writing and shall be
sent by prepaid registered mail deposited in a recognized post office and
addressed to the Party entitled to receive the same, or delivered to such Party,
at the address for such Party specified on the front page of this Agreement. The
date of receipt of such notice, demand or other communication shall be the date
of delivery thereof if delivered, or, if given by registered mail as aforesaid,
shall be deemed conclusively to be the third business day after the same shall
have been so mailed, except in the case of interruption of postal services for
any reason whatsoever, in which case the date of receipt shall be the date on
which the notice, demand or other communication is actually received by the
addressee. Any Party may at any time and from time to time notify the other
Parties in writing of a change of address and the new address to which notice
shall be given to it thereafter until further change.



10.3                Time of the essence. Time will be of the essence of this
Agreement.



10.4                Enurement. This Agreement will enure to the benefit of and
will be binding upon the Parties and their respective heirs, executors,
administrators and assigns.





--------------------------------------------------------------------------------



- 17 -



10.5                Currency. Unless otherwise stipulated, all payments required
to be made pursuant to the provisions of this Agreement and all money amount
references contained herein are in lawful currency of Canada.



10

.6                Further assurances. The Parties will from time to time after
the execution of this Agreement make, do, execute or cause or permit to be made,
done or executed, all such further and other acts, deeds, things, devices and
assurances in law whatsoever as may be required to carry out the true intention
and to give full force and effect to this Agreement.





10.7                Representation and costs. It is hereby acknowledged by each
of the Parties that McMillan LLP, Lawyers - Patent & Trade Mark Agents, acts
solely for the Company, and, correspondingly, that the Executive has been
required by each of McMillan LLP and the Company to obtain independent legal
advice with respect to its review and execution of this Agreement. In addition,
it is hereby further acknowledged and agreed by the Parties that McMillan LLP,
and certain or all of its principal owners or associates, from time to time, may
have both an economic or shareholding interest in and to Company and/or a
fiduciary duty to the same arising from either a directorship, officership or
similar relationship arising out of the request of the Company for certain of
such persons to act in a similar capacity while acting for the Company as
counsel. Correspondingly, and even where, as a result of this Agreement, the
consent of each Party to the role and capacity of McMillan LLP, and its
principal owners and associates, as the case may be, is deemed to have been
received, where any conflict or perceived conflict may arise, or be seen to
arise, as a result of any such capacity or representation, each Party
acknowledges and agrees to, once more, obtain independent legal advice in
respect of any such conflict or perceived conflict and, consequent thereon,
McMillan LLP, together with any such principal owners or associates, as the case
may be, shall be at liberty at any time to resign any such position if it or any
Party is in any way affected or uncomfortable with any such capacity or
representation. Each Party to this Agreement will also bear and pay its own
costs, legal and otherwise, in connection with its respective preparation,
review and execution of this Agreement and, in particular, that the costs
involved in the preparation of this Agreement, and all documentation necessarily
incidental thereto, by McMillan LLP, shall be at the cost of the Company.



10.9                Applicable law. The situs of this Agreement is Vancouver,
British Columbia, Canada, and for all purposes this Agreement will be governed
exclusively by and construed and enforced in accordance with the laws and Courts
prevailing in the Province of British Columbia, Canada, and the federal laws of
Canada applicable therein.



10.9                Severability and construction. Each Article, section,
paragraph, term and provision of this Agreement, and any portion thereof, shall
be considered severable, and if, for any reason, any portion of this Agreement
is determined to be invalid, contrary to or in conflict with any applicable
present or future law, rule or regulation in a final unappealable ruling issued
by any court, agency or tribunal with valid jurisdiction in a proceeding to
which any Party is a party, that ruling shall not impair the operation of, or
have any other effect upon, such other portions of this Agreement as may remain
otherwise intelligible (all of which shall remain binding on the Parties and
continue to be given full force and effect as of the date upon which the ruling
becomes final).



10.10              Captions. The captions, section numbers and Article numbers
appearing in this Agreement are inserted for convenience of reference only and
shall in no way define, limit, construe or describe the scope or intent of this
Agreement nor in any way affect this Agreement.



10.11              Counterparts. This Agreement may be signed by the Parties in
as many counterparts as may be necessary, and via facsimile if necessary, each
of which so signed being deemed to be an original and such counterparts together
constituting one and the same instrument and, notwithstanding the date of
execution, being deemed to bear the Effective Date as set forth on the front
page of this Agreement.





--------------------------------------------------------------------------------



- 18 -



10.12              No partnership or agency. The Parties have not created a
partnership and nothing contained in this Agreement shall in any manner
whatsoever constitute any Party the partner, agent or legal representative of
the other Parties, nor create any fiduciary relationship between them for any
purpose whatsoever.



10.13              Consents and waivers. No consent or waiver expressed or
implied by either Party in respect of any breach or default by the other in the
performance by such other of its obligations hereunder shall:



(a)       be valid unless it is in writing and stated to be a consent or waiver
pursuant to this section;



(b)       be relied upon as a consent to or waiver of any other breach or
default of the same or any other obligation;



(c)       constitute a general waiver under this Agreement; or



(d)       eliminate or modify the need for a specific consent or waiver pursuant
to this section in any other or subsequent instance.



 

                       IN WITNESS WHEREOF the Parties have hereunto set their
respective hands and seals as at the Effective Date as hereinabove determined.



The COMMON SEAL of
HANDENI GOLD INC.,
the Company herein, was hereunto affixed
in the presence of:


__________________________________
Authorized Signatory

)
)
)
)
)
)
)
)




(C/S)

     

The COMMON SEAL of
AMICA RESOURCE INC.,
the Executive herein, was hereunto affixed
in the presence of:


__________________________________
Authorized Signatory

)
)
)
)
)
)
)
)




(C/S)



 

__________



--------------------------------------------------------------------------------



Schedule A



 

 

                       This is Schedule "A" to that certain Executive Consulting
Services Agreement, dated for reference with an Effective Date of March 1, 2012,
as entered into between the Company (Handeni Gold Inc.) and the Executive (Amica
Resource Inc.).



General Services



                       Without in any manner limiting the generality of the
General Services to be provided by the Executive as set forth in section "2.1"
of the Agreement hereinabove, it is hereby also acknowledged and agreed that the
Executive will provide the following specific accounting

and operational General Services to the Company in conjunction with the
development of the Company's various Business interests subject, at all times,
to the further direction of the Board of Directors:





(a)       assistance in the initiation, coordination, implementation and
management of all aspects of all accounting and bookkeeping programs or projects
in connection with the development and maintenance of the Company's various
Business interests;



(b)       assistance in the organization and preparation of any and all
financial statements, business plans, technical reports, news releases and
special shareholder or investment reports for the Company, or for any of the
Company's respective subsidiaries, as the case may be and as may be determined
by the Board of Directors, from time to time, in its sole and absolute
discretion, and in connection with the development and maintenance of the
Company's various Business interests;



(c)       assistance in the liaison with and the setting up of all corporate,
accounting and legal alliances and regulatory associations for the Company, or
for any of the Company's respective subsidiaries, as the case may be and as may
be determined by the Board of Directors, from time to time, in its sole and
absolute discretion, and in connection with the

development and maintenance of the Company's various Business interests;





(d)       assistance in the negotiation and structuring of any proposed
transaction which will maximize the Company's interests in each subject
transaction together with the presentation of a written summary of said
structure; and



(e)       assistance in all other matters and services in connection with the
development and maintenance of the Company's various Business interests as may
be determined by the Board of Directors, from time to time, in its sole and
absolute discretion.



                       In this regard it is hereby acknowledged and agreed that
the Executive shall be entitled to communicate with and shall rely upon the
immediate advice, direction and instructions of the President of the Company, or
upon the advice or instructions of such other director or officer of the Company
as the President shall, from time to time, designate in times of the President's
absence, in order to initiate, coordinate and implement the General Services as
contemplated herein subject, at all times, to the final direction and
supervision of the Board of Directors.

__________